ORDER
This matter having been opened to the Court on the motion of the State of New Jersey for summary disposition of the appeal (A-47-12), and the issue on appeal relating only to defendant’s conviction on the charge of second-degree certain persons not to have weapons in violation of N.J.S.A. 2C:39-7(b), and the State having conceded in the instant motion that it “cannot make a good-faith argument in support of sustaining the certain persons conviction,” and the State therefore requesting summary reversal of defendant’s conviction;
It is hereby ORDERED that defendant’s conviction is reversed, the matter is remanded to the Superior Court, Law Division for further proceedings, and the appeal is dismissed. Jurisdiction is not retained.